DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 03/02/2021 have been entered. The amendments overcome the rejection of claim 1-7 under 35 USC 112(b) set forth in the previous office action mailed on 02/16/2021. Claims 1-7 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Callister et al. (US 2006/0009798), in further view of Shifrin et al. (US 2003/0050691).
Regarding claim 1, Callister et al. discloses an implantable vaso-occlusive device (111, FIGs 18-21, paragraphs [0142-0143]) comprising a first plurality of metallic members (141, 145, 149, 153, FIGs 18-21) comprising a first metallic material (Paragraph [0148] discloses the first wires are made of a first 
Callister et al. is silent regarding the second plurality of metallic members comprising zirconium or zirconium alloy and the corrosive product comprising zirconia.
However, Shifrin et al. teaches a device for implantation in the vasculature comprising two metallic members of electrochemically dissimilar materials such as platinum which has a positive electrode potential and zirconium which has a negative electrode potential (Paragraph [0016]), for the purpose of creating an oxide reaction when exposed to blood (Paragraph [0016]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify the plurality of metallic members to have the first metallic material be platinum and the second metallic material be zirconium, as taught by Shifrin et al., for the purpose of generating galvanic action between the two metals to stimulate tissue ingrowth and therefore stiffen the device. The modification 
Furthermore, the specification of the disclosed invention teaches that galvanic corrosion is a known property of these materials and that zirconia is a known corrosive product resulting from the interaction. Therefore, the device as modified meets the claimed limitation of creating a corrosive product comprising zirconia.
Regarding claim 2, Callister et al./ Shifrin et al. disclose the claimed invention substantially as claimed, as set forth above for claim 1. The device as modified further discloses the first metallic material comprises platinum (The device as modified above for claim 1 comprises platinum as the first metallic material) or platinum alloy, and wherein a resulting electrochemical potential difference between the platinum or platinum alloy and the zirconium or zirconium alloy forms zirconium oxide at each contact point (It is commonly known in the art that the electrochemical potential difference between platinum and zirconium oxidizes in the presence of an electric current thus resulting in the formation of zirconium oxide as a corrosive product. The device as modified contains platinum, zirconium, and an electrolyte, therefore zirconium oxide would be formed at each contact point between the first and second metals), thereby stiffening the vaso-occlusive device when exposed to blood and/or other body fluid after being implanted in the vasculature (Paragraphs [0142, 0143, and 0148]; the corrosive product formed as a result of the galvanic corrosion stiffens the device by depositing additional material on the metallic members).
Regarding claim 4, Callister et al./ Shifrin et al. disclose the claimed invention substantially as claimed, as set forth above for claim 1. Callister et al. further discloses the respective metallic members of the first plurality and of the second plurality comprise metallic wires that are arranged in a braided configuration (111, FIG 18, paragraph [0160]).
Regarding claim 5, Callister et al./ Shifrin et al. disclose the claimed invention substantially as claimed, as set forth above for claim 1. Callister et al. further discloses the braided configuration comprises a tubular sleeve configuration (111, FIG 18, paragraph [0160]; the braided tube is interpreted as a tubular sleeve).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Callister et al. (US 2006/0009798), in further view of Shifrin et al. (US 2003/0050691), further in view of Hewitt et al.
(US 2014/0358178 Al), further in view of Davidson et al. (US 5,372,660).
	Regarding claim 3, Callister et al./Shifrin et al. discloses the invention substantially as claimed, as set forth above for claim 2.
	Callister et al./Shifrin et al. is silent regarding the first metallic material comprises one of platinum-tungsten alloy, platinum-iridium alloy, platinum-rhenium alloy, and platinum-palladium alloy.
However, Hewitt et al. teaches a vasculature occlusion device (FIG 1, paragraph [0101]), having a plurality of braided metallic members (Paragraphs [0101-0102]) wherein the first subset of filaments may comprise a platinum alloy such as a platinum-iridium alloy (Paragraph [0183]).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the platinum metallic member of the device of Callister et al./Shifrin et al.to be a platinum-iridium alloy, as taught by Hewitt, for the purpose of having high strength and being a highly radiopaque material (Paragraph [0183]). Furthermore, the substitution of one material known in the art for another would have resulted in the predictable result of providing a metallic member having the desired flexibility to form the vaso-occlusive device and electrochemical potential to form the galvanic cell as desired. KSR, 550 U.S. 398, 82 USPQ2d 1385 (2007).
Furthermore, Callister et al./Shifrin et al. is silent regarding the zirconium alloy comprises one of zirconium-cerium alloy, zirconium-yttrium alloy, zirconium-titanium alloy, zirconium-aluminum alloy, zirconium- calcium alloy, and zirconium-hafnium alloy.

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the zirconium metallic member of the device of Callister et al./Shifrin et al.to be a zirconium-titanium alloy, as taught by Davidson et al., for the purpose of promoting oxidation and therefore implant hardening. Furthermore, the substitution of one material known in the art for another would have resulted in the predictable result of providing a metallic member having the desired electrochemical potential to form the galvanic cell as desired. KSR, 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Callister et al. (US 2006/0009798) in further view of Shifrin et al. (US 2003/0050691), further in view of Hewitt et al.
(US 2014/0358178).
Regarding claims 6 and 7, Callister et al./ Shifrin et al. disclose the claimed invention substantially as claimed, as set forth above for claim 4.
Callister et al./ Shifrin et al. is silent regarding at least one wire of the first plurality varies with at least one wire of the first or second plurality in one or more of a length, a stiffness, a cross-sectional shape, and a size. Additionally, Callister et al./ Shifrin et al. is silent regarding at least one wire  of the first or second plurality having a non-circular cross-sectional shape.
However, Hewitt et al. teaches the braided structure of the permeable shell (Vaso-occlusive device) may be constructed with two or more sizes of filaments (Wires) for the purpose of providing structural support while also maintaining a compact size for deployment (Paragraph [0127]). Regarding claim 9, Hewitt et al. teaches the filamentary elements (Wires) may have circular, elliptical, ovoid, square, rectangular, or cross-sections (Paragraph [0131]).
.
Response to Arguments
Applicant's arguments filed 03/02/2021 have been fully considered but they are not persuasive. 
	Applicant argues that in order to make a prima facie case that claim 1 is obvious over the combination of Callister and Shifrin, the Examiner must show that the zirconium in the device of Shifrin performs the same function as it would have in the device as modified. Applicant further argues that Shifrin teaches away from incorporating zirconium for the purpose of creating a galvanic reaction. Examiner respectfully disagrees that the zirconium in the device of secondary reference Shifrin must perform the same function as it would in the modified device. For example, Callister teaches the use of two dissimilar metallic materials (i.e. having a positive and negative charge) for the purpose of stimulating tissue ingrowth due to the galvanic reaction between the two metals. Callister does not explicitly state the two dissimilar metals are platinum and zirconium. Therefore, Shifrin is relied upon only to teach platinum and zirconium are two dissimilar metals (by teaching they have opposite charges). In order to provide this teaching of the charges of two different metals, Shifrin need not disclose zirconium performing the same function as the modified device. That is, Shifrin is not relied upon to teach that platinum and zirconium react to form galvanic corrosion, because Callister already teaches this reaction albeit with a different pair of dissimilar metals. Furthermore, Shifrin does not teach away from the proposed modification. Paragraph [0016] states that zirconium has a negative electrode potential and discusses various reactions “upon partial oxidation”. Therefore, it is understood that .  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.N.L./Examiner, Art Unit 3771     

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771